Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust announces the pricing of a proposed private placement of notes PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) announces the pricing of a proposed private placement of notes CALGARY, April 30 /CNW/ - Penn West Energy Trust ("Penn West") is pleased to announce it has priced a proposed offering of notes to be issued on a private placement basis, primarily in the United States, with an aggregate principal amount of US$480 million plus $30 million in Canadian dollar denominated notes. The private placement consists of US$152.5 million of 6.12% notes due in 2016, US$278 million of 6.30% notes due in 2018, CAD$30 million of 6.16% notes also due in 2018 and US$49.5 million of 6.40% notes due in 2020. The notes will be unsecured and rank equally with Penn West's bank facilities and Penn West's outstanding senior notes issued in May 2007 with an aggregate principal amount of US$475 million. Subject to the completion of due diligence and the satisfaction of other customary closing conditions, the note offering is expected to close on or about May 29, 2008. Penn West intends to use the proceeds of the note offering to repay a portion of its advances under its syndicated bank facilities. In January 2008, Penn West entered into 10-year U.S. treasury forward contracts with an aggregate notional principal amount of US$225 million at an average fixed treasury rate of 3.6778 percent until June 30, 2008. The contracts were entered into as a hedge against changes in the coupon rate of these notes that might have resulted from changes in U.S. treasury rates. In connection with the pricing of the notes, effective today, Penn West settled these contracts and as a result realized a gain of approximately US$2.4 million. The notes have not been and will not be registered under the United States Securities Act of 1933, as amended (the "Securities Act"), and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements of the Securities Act. Penn West Energy Trust is a senior oil and natural gas energy trust based in Calgary, Alberta. Penn West's trust units and debentures are listed on the Toronto Stock Exchange under the symbol PWT.UN, PWT.DB.A, PWT.DB.B, PWT.DB.C, PWT.DB.D, PWT.DB.E and PWT.DB.F and on the New York Stock Exchange under the symbol PWE. Forward looking statements In the interest of providing Penn West's unitholders and potential investors with information regarding Penn West, including management's assessment of Penn West's future plans and operations, certain statements contained in this document constitute forward-looking statements or information (collectively "forward-looking statements") within the meaning of the "safe harbour" provisions of applicable securities legislation.
